United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3500
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Joshua Thomas

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                             Submitted: March 23, 2016
                               Filed: March 28, 2016
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

       Joshua Thomas directly appeals the sentence imposed by the district court1
after he pleaded guilty to one count of possessing child pornography. His counsel has

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the sentence was unreasonable. We conclude that the below-
Guidelines sentence was not substantively unreasonable. See United States v.
Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (under substantive review, district
court abuses its discretion if it fails to consider relevant factor, gives significant
weight to improper or irrelevant factor, or commits clear error of judgment in
weighing factors); United States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009) (when
downward variance is granted, it is “nearly inconceivable” that court abuses
discretion in not varying downward further). We have reviewed the record
independently under Penson v. Ohio, 488 U.S. 75 (1988), and we find no
nonfrivolous issues for appeal.

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                         -2-